

EXHIBIT 10.27
 
[PG&E CORPORATION LETTERHEAD]


AMENDMENT TO SHORT-TERM INCENTIVE PROGRAMS
AND OTHER BONUS PROGRAMS




All current and future bonus plans of PG&E Corporation (“PG&E”) with an annual
(or shorter) performance period (the “Plans”) are hereby amended as described
below, effective January 1, 2009.


1.           Payments under the Plans shall be made within two months and 15
days following the end of the calendar year in which such payments cease to be
subject to a “substantial risk of forfeiture,” within the meaning of Section
409A of the Internal Revenue Code of 1986 (“Section 409A”).  In the event that
PG&E’s taxable year ceases to be the calendar year, then payments under the
Plans shall be made within two months and 15 days following the later of the end
of the calendar year or PG&E’s taxable year in which such payments cease to be
subject to a “substantial risk of forfeiture,” within the meaning of Section
409A.


IN WITNESS WHEREOF, PG&E Corporation has caused this Plan to be executed by its
Senior Vice President, Human Resources, at the direction of the Chief Executive
Officer, on December 31, 2008.
 
 

    PG&E CORPORATION      
                                                          By:    JOHN R. SIMON 
 
 
  John R. Simon
      Senior Vice President - Human Resources

 
 

 


 
 
1

--------------------------------------------------------------------------------

 
